Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 1 of 15 PAGEID #: 762




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

CARLEAN DATES

             Plaintiff,
                                            Case No. 1:19-cv-445
       v.                                   JUDGE DOUGLAS R. COLE
                                            Magistrate Judge Litkovitz
HSBC BANK USA, N.A. et al.,

             Defendants.

                                     ORDER

      This cause comes before the Court on the Objection of Plaintiff Carlean Dates

(“Dates”) (Doc. 14) to the Magistrate Judge’s July 2, 2020 Report and

Recommendation (“R&R”) (Doc. 13). That R&R, in turn, is reviewing an appeal from

a May 22, 2019 bankruptcy court order (the “Bankruptcy Order”) in adversary

proceeding No. 19-ap-1011 in Bankruptcy Case No. 1:18-bk-14602. More specifically,

the Bankruptcy Order granted the motion to dismiss of defendant the Law Offices of

John D. Clunk Co. LPA (“Clunk Co.”) in that adversary proceeding. In the R&R, the

Magistrate Judge recommends: (1) that the Court deny oral argument to Dates on

her appeal; and (2) that the Court affirm the bankruptcy court’s May 22, 2019 Order.

For the reasons set forth more fully below, the Court OVERRULES Dates’ Objection

(Doc. 14), ADOPTS the R&R (Doc. 13), and thereby DENIES Dates’ request for oral

argument and AFFIRMS the bankruptcy court’s May 22, 2019 Order dismissing

Clunk Co.
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 2 of 15 PAGEID #: 763




                                  BACKGROUND

A.    Dates Has Filed Multiple Bankruptcy Actions Seeking To Challenge
      The Validity Of A Mortgage, But The Bankruptcy Court Has
      Determined That Res Judicata Bars Her Claim.

      The distant ancestor of the present dispute was a relatively straightforward

foreclosure action in the Hamilton County Court of Common Pleas. Dates and Obera

Franklin executed a note and mortgage secured by real property located at 12062

Hazelhurst Drive, Cincinnati, Ohio 45204. HSBC ultimately became the assignee on

that mortgage. When Dates and Franklin defaulted, HSBC, represented by Clunk

Co., initiated foreclosure proceedings in the above-mentioned court.

      Dates responded by filing a bankruptcy action. (See Case No. 1:12-bk-14507).

While that automatically stayed the foreclosure proceedings, see 11 U.S.C. § 362,

HSBC sought, and eventually obtained, a relief from that stay. (See March 19, 2013

Order, Case 1:12-bk-14507, Doc. 130). Free to proceed in the state-court foreclosure

action, HSBC obtained a judgement of foreclosure in that action on January 29, 2014.

      But Dates was not finished with her efforts to prevent foreclosure. She filed

three more bankruptcy actions. The Magistrate Judge recounts them this way:

      No. 16-bk-12410 (dismissed following conversion from Chapter 13 to
      Chapter 7 for failure to comply with a bankruptcy court order); No. 18-
      bk-13150 (Chapter 13, dismissed for failure to make plan payments or
      appear at 11 U.S.C. § 341 meeting); and No. 18-bk-14602 (discharge
      issued following conversion from Chapter 13 to Chapter 7).

(R&R, Doc. 13, #731). Along the way in the various bankruptcy actions, Dates filed

adversary proceedings against HSBC and Clunk Co. (who had prosecuted the

foreclosure action on HSBC’s behalf), among others, alleging that they violated the

Fair Debt Collection Practices Act, as well as challenging the validity of the lien on

                                          2
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 3 of 15 PAGEID #: 764




which they had foreclosed. When Dates first raised the issue in her 2016 bankruptcy

proceedings, the bankruptcy court granted the defendants (including Clunk Co.)

judgment on the pleadings, finding that the res judicata effect of the state court’s

foreclosure judgment barred the claims Dates was seeking to assert. The appeal of

that ruling is still pending in a related action. (See id.).

       Undaunted, Dates sought to raise the same issues in an adversary proceeding

in her first 2018 bankruptcy action (and third overall bankruptcy case). (See Case No.

18-bk-13150). But that adversary proceeding was dismissed when the underlying

bankruptcy action was dismissed.

       The instant appeal arises from an adversary proceeding Dates initiated in her

fourth bankruptcy action, Case No. 1:18-bk-14602. Once again, she seeks to challenge

the validity of the lien securing the Hazelhurst Drive property. And once again, the

bankruptcy court found that res judicata barred her attempt. As the bankruptcy court

put it: “This Court wants to emphasize to Ms. Dates that the validity of HSBC’s lien

against [the Hazelhurst Drive property] was determined by the State Court and is

not subject to review by this Court.” (See R&R, Doc. 13, #732 (quoting No. 19-ap-1011,

Doc. 28 at 10)).

B.     Dates Appealed The Most Recent Bankruptcy Court Decision To The
       District Court, And The Magistrate Recommended Affirming The
       Bankruptcy Court’s Decision.

       Dates appealed the bankruptcy court’s order to the district court. Because

Dates is appearing pro se, the matter was referred to a Magistrate Judge pursuant

to General Order CIN 14-01. In a well-reasoned twelve-page decision, the Magistrate


                                             3
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 4 of 15 PAGEID #: 765




Judge determined that the bankruptcy court was correct in deciding that res judicata

prevented Dates from pursuing in bankruptcy court her claim that the mortgage and

accompanying lien were not valid.

      After setting forth the relatively complicated procedural history, the

Magistrate Judge began her analysis by correctly noting the legal standard used to

review a motion to dismiss. (R&R, Doc. 13, #734–35). She observed that, although

resolution of such motions typically turns solely on the contents of the complaint, an

exception arises where the complaint references public records or other documents

that are central to the claims set forth in the complaint, but are not attached. (Id.).

Here, that exception allowed the Magistrate Judge to consider, for example, the state

court foreclosure judgment and the mortgage. (Id.).

      The Magistrate Judge then discussed the application of res judicata in the

context of bankruptcy proceedings, concluding that “a federal court must give a state

court judgment the same preclusive effect it would have in the rendering state.” (Id.

at #736 (quoting Martin v. Bank of New York, Mellon Corp., No. 1:19-cv-142, 2020

WL 1536667, at*4 (S.D. Ohio Mar. 31, 2020) (citing Dubuc v. Green Oak Tp., 312 F.3d

736, 744 (6th Cir. 2002)))). Here, the “rendering state” is Ohio, and Ohio law, the

Magistrate Judge said, requires a party asserting res judicata to show each of four

elements: (1) a final decision on the merits; (2) a later action involving the same

parties or privies; (3) the later action involves claims that were or could have been

litigated in the first action; and (4) the later action arises out of the same transaction

or occurrence as the first matter. (R&R, Doc. 13, #736–37 (citing cases)).



                                            4
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 5 of 15 PAGEID #: 766




      The Magistrate Judge then walked through each of those four elements,

finding each element present as to the foreclosure action’s resolution of the validity

issue that Dates was seeking to challenge in the adversary proceeding. The

foreclosure judgment constituted a “final decision on the merits.” (Id. at #737). Dates,

HSBC and Clunk Co. were all either parties (Dates and HSBC) or privies (Clunk Co.)

to that action. (Id. at #737–38). Dates could have raised her concerns regarding the

validity of the mortgage in that action. (Id. at #738–41). And her claim in the

adversary proceeding arose from the same set of operative facts (i.e., the mortgage on

the Hazelhurst Drive property). (Id. at #738).

      Finally, because Dates’ challenge to the validity of the mortgage was a

necessary predicate to her claim against Clunk Co., the Magistrate Judge concluded

that claim fails as a matter of law. The R&R thus recommended affirming the Order

dismissing the action against Clunk Co.

C.    Dates Objected To The R&R.

      Dates filed a timely objection to the R&R (Doc. 14). Merely referring to it as an

“objection,” though, does not do it full justice. The exact title of the filing is a little

more involved:

      Affirm    Response     Objection   To    Magistrate’s    Report    and
      Recommendations; Conflict of Variance of Law; Withdrawal of signature
      from General deposit and Redeposit signature under special deposit,
      Notice to bring forth contract and contest to Rules of Civil Procedure,
      Notice of Request for Documents, Proof of Claim, Letter of Rogatory,
      Notice to Show Cause of Authority to File Pleading(s) or Documents for
      HSBC Bank USA NA as Trustee for the Certificate Holder of ACE
      Securities Corp. Home Equity Loan Trust, Series 2006-FM2 Asset-Back
      Pass-Through Certificate and Select Portfolio Servicing Inc.



                                            5
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 6 of 15 PAGEID #: 767




(Id. at #744). That is a mouthful. Accordingly, for simplicity, the Court will continue

to refer to it as the “Objection.”

       That being said, it is not at all clear that Dates understands or intends her

filing to be an objection to the Magistrate Judge’s specific R&R, so much as an attack

on the nature and scope of the Court’s power to adjudicate her claim. Her opening

paragraph, for example, avers that she is “living & domiciled outside and federal zone

or District in a non-military occupied private State Ohio on the land,” and thus is “not

subject to the jurisdiction of the UNITED STATES or any Corporate Fiction Form of

Government,” a term she does not further define in her Objection. (Id.). Further

expanding on her jurisdictional concern, she avers she is filing her Objection “as a

Citizen of Heaven through Allah and one of the union states.” (Id.).

       Beyond the jurisdictional challenge, her first substantive complaint is labeled

“Conflict of Variance of Law.” (Id. at #746). In that challenge, she invokes “the 1938

Erie Railroad case,” and “demand[s] [the Court] to show cause why [her] private

citizen substantive rights should be co-mingled with enemy belligerents.” (Id. at

#747). She further references the “Trading with the Enemy Act” and “the War Powers

Act” in support of this challenge. (Id.). She does not identify the part of the R&R to

which her argument applies.

       Next, in what appears to be a procedural challenge, she “withdraw[s] her

signature from General Deposit” and “Redeposit[s] Signature under special Deposit.”

(Id.). Again, there is no reference to the R&R.




                                           6
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 7 of 15 PAGEID #: 768




       The next portion of the Objection is labeled “Acceptance Under Proof Of

Claim” and appears to be generally directed at attempting to show that the mortgage

on her property was procured through fraud, and that allowing foreclosure on the

property violates “substantive due process by the (Constitution 1787).” (Id. at #747–

48).

       Following that is a section labeled “Proof of Life.” There, Dates “verifies she is

a living woman,” which she substantiates with a notarized affidavit attached as an

exhibit to her Objection. (Id. at #748). She then advances what appears to be a request

for a “letter of rogatory” from the Court. (Id. at #748–49).

       In an interesting turn, the Objection then requests that the Court require ACE

Securities Corp. Home Equity Loan Trust, an entity that is not referenced in the

R&R, to “put up a performance cash bond of three million dollars USD ($3,000,000),”

and also asks the Court to “inform carlean of where she needs to pickup the cash

bond.” (Id. at #749).

       Finally, in a move that seems intended to advance her charges of fraud in

connection with the mortgage, she argues that “all [loan documents] filed are hearsay

and objected to and must be stricken from the record.” (Id. at #750).

       In none of her challenges does she mention any specific portion of the R&R.

Indeed, her only reference to that filing at all is in the fact section of her Objection

where she asserts that “Report and Recommendation by Magistrate’s [sic] or

Attorney(s) statements or briefs are not evidence.” (Id. at #745).

       Her objection is now before the Court.



                                           7
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 8 of 15 PAGEID #: 769




                                LEGAL STANDARD

      If a party objects within the allotted time to a report and recommendation, the

Court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1)(C); see also Fed R. Civ. P. 72(b). Upon review, the Court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Importantly, the Court’s job is not to conduct

a free-wheeling examination of the entire R&R, but only to address any specific

objections that a party has advanced to some identified portion of that R&R.

      That being said, here, the petitioner is proceeding pro se. A pro se litigant’s

pleadings are to be construed liberally and are subject to less stringent standards

than formal pleadings filed by attorneys, Haines v. Kerner, 404 U.S. 519, 520–21

(1972). At the same time, pro se litigants must still comply with the procedural rules

that govern civil cases. McNeil v. United States, 508 U.S. 106, 113 (1993).

      There is one remaining aspect of this case that impacts the Court’s scrutiny on

review. In the R&R, the Magistrate Judge was reviewing a bankruptcy court order.

On review of bankruptcy court orders, while the district court (and, by extension, the

Magistrate Judge) reviews legal determinations de novo, factual determinations, as

the Magistrate Judge correctly observed, are reviewed under a “clearly erroneous”

standard. (Doc. 13, #733 (citing In re Eagle Picher Indus., Inc., 164 B.R. 265, 269 (S.D.

Ohio 1994) (in turn citing In re Arnold, 908 F.2d 52, 55 (6th Cir. 1990), and In re

Caldwell, 851 F.2d 852, 857 (6th Cir. 1988)).



                                           8
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 9 of 15 PAGEID #: 770




      Combining these various standards, the Court’s task in this matter is to review

de novo, based on the specific objections that Dates raised to the R&R, the Magistrate

Judge’s determination in that R&R that the bankruptcy court’s legal determinations

were correct, and that its factual determinations were not clearly erroneous.

                               LAW AND ANALYSIS

      The standard of review creates a problem for Dates right off the bat. That is

because, despite careful review of her Objection, the Court cannot identify the

portions of the R&R to which Dates is objecting. Indeed, in all candor, the Court

struggles to make much sense out of Dates’ Objection at all.

      To start, as noted above, the “Objection” seems to include requests for various

forms of relief that go far beyond complaints about the R&R. Dates’ request for a

“Letter of Rogatory,” for example, does not appear to be an objection to the R&R, so

much as a new request for relief. Such requests are procedurally improper, and the

Court will limit its analysis, as it must, to the specific objections that Dates makes to

the R&R.

      Those objections seem to fall into two general categories. First, she attacks the

power of the Court to adjudicate her claim, and second, she argues the merits of her

case. The Court will address them in that order.

      Her claim that she is “not subject to the jurisdiction of the UNITED STATES

or any Corporate Fiction Form of Government,” (Objection, Doc. 14, #744) could

perhaps be a promising line of attack, depending on what she means. Article III courts

are courts of limited jurisdiction, and a party is free to raise challenges to subject-


                                           9
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 10 of 15 PAGEID #: 771




matter jurisdiction at any time. United States v. 1308 Selby Lane, Knoxville, TN

37922, 675 F. App’x 546, 547 (6th Cir. 2017) (“If the court determines at any time that

it lacks subject-matter jurisdiction, the court must dismiss the action.”)(quoting Fed.

R. Civ. P. 12(h)(3)).

       Ultimately, though, on the facts here, her attack in unavailing. To start, it is

not entirely clear whether her challenge is to personal jurisdiction or subject-matter

jurisdiction. Her argument seems to suggest that she believes that, as a “Citizen of

Heaven,” she is personally beyond the power of the forum. That could be understood

as an attack based on lack of personal jurisdiction. But if that is the case, Dates has

a problem—personal jurisdiction is waivable, and one way in which a party waives it

is by invoking a court’s jurisdiction, which Dates did here when she filed her

bankruptcy proceeding and then also appealed to this Court. See, e.g., Taglieri v.

Monasky, 767 Fed. App’x 597, 600 (6th Cir. 2019) (noting that party who files claim

in federal court “voluntarily submit[s] himself to the court’s jurisdiction to decide all

issues embraced in the suit”) (quotations omitted).

       Dates’ later reference to Erie (discussed below), though, may suggest that she

is raising her citizenship in connection with some kind of challenge to diversity

jurisdiction, which of course is a subject-matter jurisdiction issue. But, if that is the

case, her challenge still fails. The matter is not before the Court on diversity grounds.

Rather, the Constitution specifically grants to Congress the power to “enact uniform

Laws on the subject of Bankruptcies through the United States.” U.S. Const. Art. 1,

§ 8, Cl. 4. Congress has done so. It was those laws that she invoked when she filed



                                           10
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 11 of 15 PAGEID #: 772




suit in bankruptcy court, and it is federal law that creates her right to appeal from

the bankruptcy court’s determination. Thus, the matter is here on a federal question,

rendering citizenship irrelevant for subject-matter jurisdiction purposes.

      Or perhaps her jurisdictional concerns should be understood as directed at the

power of the bankruptcy court, itself. In fairness, there have been ongoing questions

for decades about the precise contours of the allocation of power between bankruptcy

courts (which are Article I courts) and district courts (which are Article III courts).

See generally, e.g., Wellness Intern. Network, Ltd. v. Sharif, 575 U.S. 665 (2015)

(discussing the issue). But there is little question that the underlying dispute here,

which involved the validity of a lien on estate property, was in the bankruptcy court’s

wheelhouse. And in any event, as an “aggrieved person,” Dates had the right to appeal

the bankruptcy court order to an Article III court (which she has done), meaning that

she will have an Article III adjudication. Thus, however understood, her jurisdictional

challenge falls short.

      Moving beyond her jurisdictional challenge and turning to the merits, there is

simply not much by way of a specific objection to anything in the R&R. As described

above, the only place in which she even references the R&R is on the second page of

her nine-page filing, where she argues that the “Report and Recommendation by

Magistrate’s [sic] or Attorney(s) statements or briefs are not evidence and have never

presented to the court the original documents from the trust proving delivery of any




                                          11
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 12 of 15 PAGEID #: 773




equitable rights or interest in carlean’s1 equitable interest in this case.” (Id. at #745).

But the Court does not understand the R&R to be claiming that the R&R itself

constitutes “evidence.” And, to the extent that Dates’ argument is that original

mortgage documents were required at some point to prove the appropriateness of

foreclosure, that also misses the boat in terms of challenging the R&R, which was

decided on res judicata grounds, not adequacy of evidence grounds.

       The remainder of Dates’ objections, so far as the Court can tell, are an attempt

to re-argue various underlying points that she was arguing in the bankruptcy court.

For example, she states that she “objects to the equitable by characteristic title

because equitable by nature title is superior.” (Id.). Even judged by the lenient

standards applied to pro se filings, the Court cannot fathom the substance of that

argument, other than to note, once again, it does not appear to be an effort to identify

any specific error in the R&R.

       The Court likewise finds incomprehensible Dates’ argument directed at

“Conflict of Variance of Law.” (Id. at #746–47). Dates claims that “[w]hen there is a

conflict of law between the rules of equity and the rules of law over the same matter,

the rules of equity shall always prevail.” (Id. at #746). She does not cite anything for

this proposition, nor offer any explanation as to how, if at all, acceptance of that

proposition would undermine any aspect of the R&R. Her follow-up demand that “this

case be sealed and the rules of equity shall apply,” suffers the same fate. (Id.).



1 As far as the Court can tell, it appears that the lower-case “carlean dates” is a reference to
her as an “entitlement holder,” while an upper case Carlean Dates (or CARLEAN DATES) is
a reference to an “estate” presumably held in a trust with that name. (See Doc. 14, #744).
                                              12
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 13 of 15 PAGEID #: 774




       In further support of her “conflict of variance” arguments, she asserts that “the

rules establish [sic] in the 1938 Erie Railroad case does [sic] apply to carlean.” (Id. at

#747). The Court understands that to be a reference to Erie Railroad Co. v. Tompkins,

304 U.S. 64 (1938), but cannot ascertain what the nature of Dates’ Erie argument is.

As described above, it appears that Dates believes that Erie prevents the Court from

“co-mingling” her “citizen substantive rights” with those of “enemy belligerents.” (Id.).

But the Court cannot make heads or tails of that, nor does her later reference in that

same argument to the “Trading with the Enemy Act” or the “War Powers Act” clear

up the Court’s confusion. (Id.).

       Moving on, she appears to request that the Court require ACE Securities Corp.,

an entity wholly separate and apart from Clunk Co., and perhaps more importantly

an entity that appears nowhere in the R&R at issue, to “put up a performance cash

bond of three million dollars USD ($3,000,000) and inform carlean of where she needs

to pickup the cash bond.” (Id. at #749). As she cites no legal authority for her request,

the Court declines to act on it.

       At bottom, even when Dates’ Objection is interpreted as generously as possible

in her favor, Dates has failed to offer a single specific objection to the R&R. Absent

such objection, the Court has no obligation to independently review or assess the

R&R. See Howard v. Sec. of Health & Hum. Servs., 932 F.2d 505, 509 (6th Cir. 1991)

(“A general objection to the entirety of the magistrate’s report has the same effects as

would a failure to object.”). That, in and of itself, is a sufficient basis for adopting the

R&R. Thomas v. Arn, 474 U.S. 140, 150 (1985) (noting that in the absence of an



                                            13
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 14 of 15 PAGEID #: 775




objection, a district court need not “review a magistrate’s factual or legal conclusions,

under a de novo or any other standard”).

      Even though not necessary, however, the Court has undertaken a brief review

of the R&R and finds nothing that suggests that either the bankruptcy court or the

Magistrate Judge arrived at an incorrect result. The validity of the underlying lien

at issue here (which resulted from a mortgage) was determined by an Ohio state

court. Federal law thus incorporates Ohio’s law of preclusion in deciding the

preclusive effect of that judgment. And here, under Ohio law, that earlier foreclosure

judgment precludes Dates’ later efforts to relitigate that same issue in her

bankruptcy proceedings. The bankruptcy court’s resolution of that issue in connection

with her fourth bankruptcy action appears to this Court to be just as correct as when

the bankruptcy court reached that same result, on that same issue, in her second

bankruptcy action.

      Last, the Court notes that the May 22, 2019 Order that Dates challenges here

also appropriately advised Dates that “frivolous filings and filings presented for an

improper purpose including harassment and unnecessary delay … may result in

sanctions.” (See R&R, Doc. 13, #732 (quoting No. 19-ap-1011, Doc. 28 at 10)). This

Court urges Dates to heed that sound advice.

                                   CONCLUSION

      For   the   above-stated    reasons,    the   Court   ADOPTS      the   Report   &

Recommendation (Doc. 13), DENIES Dates oral argument on her Objection (Doc. 14),

AFFIRMS the bankruptcy court’s May 22, 2019 Order and Memorandum, and


                                             14
Case: 1:19-cv-00445-DRC-KLL Doc #: 15 Filed: 12/10/20 Page: 15 of 15 PAGEID #: 776




DISMISSES the claim against Clunk Co. WITH PREJUDICE. The Court further

ORDERS the Clerk to TERMINATE this case on the Court’s docket.



      SO ORDERED.

 December 10, 2020
 DATE                                     DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE




                                       15
